It is an honour for me to
stand here today to address the General Assembly at its
fifty-ninth session.
When, in 1945, Liberia joined the efforts to
establish this Organization in order to bring an end to a
global war and to pursue justice and maintain world
peace, little did we know that we had subscribed to an
insurance policy that, 59 years later, would provide
coverage for Liberia and redeem its people and its
sovereignty.
As members know, Liberia is a country in
transition from continued crisis to sustainable peace.
The United Nations, the United States and the
European Union have all worked with the Economic
Community of West African States (ECOWAS) to
stabilize the situation, attending to the humanitarian
crisis and navigating the difficult road to peace. We
remain immensely grateful for the role of South Africa
and ECOWAS for providing regional leadership in the
search for peace in Liberia. The pivotal roles played by
both the Federal Republic of Nigeria and the Republic
of Ghana deserve special commendation. We are
particularly grateful to Secretary-General Annan and
the United Nations, the United States and the European
Union for partnering with ECOWAS in these
endeavours.
I am pleased to inform this Assembly that the
Comprehensive Peace Agreement singed in Ghana in
August 2003 continues to guide the Liberian peace
process. A power-sharing National Transitional
Government comprising all warring factions, political
parties, and civil society is working. The ceasefire
agreement signed on June 17, 2003, continues to be
insured by the 15,000-strong United Nations Mission
in Liberia (UNMIL), operating with a Chapter VII
mandate. The force is now disarming and demobilizing
all armed groups.
At the beginning of the United Nations Mission
in October 2003, we estimated that some 38,000
combatants would have submitted themselves to the
disarmament and demobilization program. Today,
73,600 fighters have been disarmed. Over 22,000
pieces of serviceable weapons of all kinds have been
surrendered and decommissioned, and more than
17

5 million rounds of ammunition collected and
destroyed by UNMIL.
Meanwhile, the high number of combatants
disarmed and demobilized has overwhelmed our
capacity to rehabilitate and reintegrate them. The
absence of social infrastructures exacerbates the
situation. War-related damage to the national
infrastructures and community facilities is extensive.
Without exception, all communities have lost their
capacity to accommodate and support even the
slightest caseload of returnees.
Some of the ex-combatants have enrolled in civil
works programmes sponsored by UNMIL, the
European Commission, the United States Agency for
International Development and the People’s Republic
of China. A significant number are seeking readmission
into regular academic programmes. Others are
enrolling in vocational training institutions to acquire
life skills.
There are special efforts being made for children
and female former fighters to receive specialized care
and training through programmes sponsored by United
Nations agencies and other international and local non-
governmental organizations.
As a direct result of the civil conflict, a sizeable
number of Liberians are currently residing outside of
the country, mostly as refugees. As disarmament nears
completion and as our Government extends its
authority, the United Nations High Commissioner for
Refugees is preparing for organized repatriation of
Liberians. In addition, some 500,000 internally
displaced persons are expected to commence leaving
their camps and returning to their local communities
towards the end of October this year.
The role the United Nations is playing to bring
sustainable peace and human dignity to our country
and people is phenomenal and indicative of the new
challenges which the United Nations and the
international community must face and meet head on if
we, the people of the United Nations, are to live in
peace and enjoy our inalienable rights. Peace and the
freedom to enjoy those rights under the rule of law
require not just curative measures, but preventive
actions to address the problems of poverty, ignorance
and disease of the world’s poorer peoples and
countries.
The National Transitional Government’s recovery
agenda has as its focus the improvement of the well-
being of our people by the creation of employment
opportunities to put returnees and ex-combatants to
work. Our recent history teaches us that when ex-
combatants are not meaningfully rehabilitated and
reintegrated and that when many in our society are not
stakeholders and are excluded, we run the risk that they
will return to violent crime and conflict. We are
extremely worried about that prospect.
Against that background, there is now real
urgency to revive our economy and create jobs. That is
why, in June of this year, I pleaded with the Security
Council to lift the sanctions imposed on diamonds and
timber — two sectors that hold great potential for job
creation and economic recovery. Sanctions continue to
hurt Liberia. It must not be forgotten that the sanctions
were imposed primarily because Liberia was exporting
conflict by trafficking in arms for diamonds. A related
reason was the lack of transparency and accountability
in the management of State resources, especially from
the forestry sector and the maritime programme. That
situation no longer obtains.
Our Government is not buying arms. To the
contrary, we are disarming tens of thousands of
combatants. We are also cooperating with the
International Monetary Fund (IMF), the World Bank,
the African Development Bank, the European
Commission and the United States Treasury and State
Departments in putting into place proper mechanisms
for transparency and accountability in the use of State
resources.
In that regard, the European Commission is
funding the systems audit of five revenue-generating
agencies and the Central Bank of Liberia. The World
Bank is working with the Government to reform the
public procurement system and is assisting the Liberia
Petroleum Refinery Corporation to put into place a
system of international competitive bidding of
petroleum products. The IMF is assisting the Central
Bank to introduce transparency in the management of
the foreign exchange regime. The United States
Treasury Department is engaged with us in financial
sector reforms, particularly in the areas of monetary
policy, revenue enhancement, budgeting and
expenditure controls. Also, the United States State
Department is working with the Forestry Development
Authority in implementing an environment-friendly
forestry reform programme.
18

Given all these efforts, we once again appeal to
the Security Council to lift the sanctions to enable us to
create jobs and to attend to the enormous social needs
of our people.
In early February, the United Nations, in
collaboration with the World Bank and the United
States Government, co-hosted a donors conference for
Liberia. The aim of the conference was to seek support
for our two-year reconstruction plan. The international
community responded generously with pledges of $520
million. I am happy to report that, to date, $455 million
of those pledges have been classified as firm
commitments. Projects are under way to spend those
funds and to bring much needed relief to our people.
Elections in Liberia are not new, but most have
been characterized by widespread rigging. Thus, unfair
elections in themselves have been a major source of
conflict in Liberia. This time around, Liberians are
determined to undertake free and fair elections as an
equity participation in the investment of sustainable
peace and national renewal. The Transitional
Government remains committed to the holding of
elections in October 2005 and to the smooth transfer of
power to a democratically elected Government in
January 2006.
Liberia has developed strong collaborative efforts
with our neighbours in the Mano River Union to end
the activities of armed non-State actors. The Mano
River Union countries have committed themselves to
strictly adhering to the Non-Aggression and Security
Cooperation Treaty of the Union and the meticulous
implementation of the fifteenth protocol. Liberia
reiterates its commitment to cooperating with all
provisions on security and peace as enshrined in the
charters of the United Nations, the African Union, the
Economic Community of West African States and the
Mano River Union.
We call on the United Nations to urgently engage
in crisis prevention and in strengthening the peace in
our region. In that regard, we urge this body to work
with regional and subregional organizations, such as
the African Union and ECOWAS.
Today more than ever before, the utility of the
United Nations is being tested. Never before has the
world faced so many different types of conflicts in so
many different places at the same time. However, we
are encouraged by the fact that the high number and
complexity of those problems have not lessened the
determination of Member States to stay the course of
fostering international peace and stability.
The threat posed by global terrorism, combined
with widespread poverty, especially in developing
countries, constitutes a real barrier to the attainment of
the Millennium Goals.
The continued existence of conflicts in the
Middle East provides a source of worry. After decades,
it is time that a workable solution be found to the
Israeli-Palestinian issue.
The current Iraqi crisis is also troubling to a
world body searching for solutions to world conflicts.
Liberia calls for a unified global approach to the Iraqi
question and urges the United Nations to play an active
role in the resolution of that crisis.
In Africa, news from the Darfur region in Sudan
is frightening. We support the position of the African
Union on the Darfur problem and ask for a speedy
resolution of the crisis so as to bring relief to the
region.
The recent massacre of nearly 200 Tutsi in
Burundi sends a grim reminder of the 1994 genocide in
Rwanda. Urgent action should be taken to contain the
situation in the Democratic Republic of the Congo.
Making peace is difficult because the resolution
of conflicts sometimes engenders new contradictions
that must be addressed. In post-conflict situations like
ours, where national capacities have been decimated,
the continued goodwill of the international community
to assist in reconstruction is paramount. We thus pray
for the continued engagement of the United Nations in
global crises.
Liberia has gone through 15 years of violent
conflicts. In Accra, Ghana, in 2003, Liberians reasoned
together to reject war and build a better society. Liberia
is now breaking through from being a failed State to
being a democratic and vibrant society. There is now a
growing sense of hope and optimism among our
people. We cannot fail now, for we have seen the cost
of war as compared to the price of peace. Liberians
have finally resolved to choose the path of peace and
stay on it.